Appeal by the Sheffield Farms Company, Inc., a self-insured employer, from an award of compensation made by the Workmen’s Compensation Board for various periods of disability from January 21, 1938, to March 25, 1940. *1083Claimant was exposed to cold and dampness, and varying temperature conditions, over a period of many years while employed in a dairy plant. He became afflicted with articular rheumatism, from which he eventually became disabled. The board has found his affliction to be an occupational disease. There is medical testimony to support this finding. The hoard also excused claimant’s failure to file a claim for compensation within the statutory period on the grounds that the employer had actual notice, made advance payments of compensation by way of medical treatment, and was not prejudiced by such failure. We cannot say that there is no evidence to sustain the board’s findings in these respects. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.